— Appeal by defendant, as limited by his motion, from an amended sentence of the County Court, Nassau County (Harrington, J.), imposed February 10, 1982, upon his conviction of violation of probation, the sentence being an indeterminate term of four years. Amended sentence modified, on the law, by adding thereto a provision setting the minimum term of imprisonment at one and one-third years. As so modified, sentence affirmed. (See People v *955Teixeira, 87 AD2d 895.) Mollen, P. J., Lazer, O’Connor and Weinstein, JJ., concur.